Citation Nr: 1220078	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-22 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating greater than 10 percent for a left eye maculopathy with headaches and blurred vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1975 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied service connection for hepatitis C and an increased evaluation for his left eye disorder.  The Veteran timely perfected appeals to both of these issues.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

This case was initially before the Board in March 2011, when it was remanded for further development.  With regard to the hepatitis C issue, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).    

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an increased rating for the Veteran's left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was diagnosed with hepatitis C in February 1992, several years after service, though no test was available for hepatitis C during his period of military service.

2.  There is no objective evidence of record that the Veteran had a blood transfusion during military service and his statements to that effect are not credible.

3.  The Veteran's service treatment records document several instances of treatment for sexually-transmitted diseases during military service.

4.  The evidence of record demonstrates that the Veteran's hepatitis C is due to his high-risk sexual activity during military service, as documented by his numerous treatments for sexually-transmitted diseases.

5.  The Veteran's high-risk sexual activity is not considered willful misconduct in this case and therefore is not a bar to compensation benefits.

6.  The Veteran's corrected visual acuity at distance in his right eye is 20/20 throughout the appeal period.

7.  Prior to May 20, 2011, the Veteran's concentric loss in his left eye's field of vision was greater than 15 degrees remaining.

8.  Beginning May 20, 2011, the Veteran's concentric loss in his left eye's field of vision is between 6 and 15 degrees remaining.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011)

2.  The criteria for a disability rating of 20 percent, and no higher, for left eye maculopathy with headaches and blurred vision, beginning May 20, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.75, 4.83a, 4.84a, Diagnostic Codes 6061-6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hepatitis C

The Veteran claims that his hepatitis C is the result of either high-risk sexual activity during military service, or due to a blood transfusion during a dental extraction during service.  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cirrhosis of the liver becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998). 

Additionally, the following guidance has been published for adjudicating hepatitis C (HVC) claims, which states in part as follows: 

* Population studies suggest HVC can be sexually transmitted. However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  * The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  * The source of infection is unknown in about 10 percent of acute HVC cases and in 30 percent of chronic HVC cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

CONCLUSION: 
The large majority of HVC infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HVC with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110. 

Analysis

The Veteran's service is prior to the availability of a test for hepatitis C; therefore, the Board observes there cannot be any actual evidence of hepatitis C during the Veteran's service.  The Veteran's service treatment records, however, do confirm that the Veteran was treated on multiple occasions in 1975, 1976, 1977, and 1980 for several different sexually-transmitted diseases, including crabs, possibly herpes or syphilis, and gonorrhea.  The Board also notes that the Veteran underwent dental surgery in June 1977, though no notation of any blood transfusion was noted at that time.

A review of the Veteran's post-service treatment records demonstrates that the Veteran has been diagnosed with hepatitis C since at least February 1992.  He has received treatment for that condition since that time and throughout the appeal period.  Such diagnosis was confirmed in the Veteran's August 2007 VA general medical examination.

The Veteran underwent a VA examination for his hepatitis C in May 2011.  The Veteran reported that he was informed in 1992 that he had "bad blood" and could not donate blood.  After examination, the examiner diagnosed the Veteran with hepatitis C.  The examiner then stated that the Veteran's hepatitis C was most likely caused by his high risk sexual activity in military service; the examiner noted the several instances of treatment for sexually-transmitted diseases while in service.  He further acknowledged the Veteran's assertion that it was due to a blood transfusion, though the examiner noted the absence of any notation that a blood transfusion occurred during that oral surgery in service.  He stated that it was "apparent he had high risk sexual practices throughout 1975-1977 and that would outweigh one blood transfusion if it actually did occur."  In summary, the examiner stated that it was

[m]ore likely than not the high risk sexual practices is the cause rather than the teeth extractions.  There is no documentation of a blood transfusion during the teeth extractions, and it is clear he practiced high risk sexual practice in between 1975-1977 as he was treated for several [sexually-transmitted disease]s.

Based on the foregoing evidence, the Board finds that service connection for hepatitis C is warranted.  Initially, the Board concedes that the Veteran has a diagnosis of hepatitis C; such has been diagnosed since February 1992.  However, the Board cannot confirm any continuity of symptomatology in this case because a test for hepatitis C was not available during the Veteran's period of service.  See 38 C.F.R. § 3.303(b).  

Instead, the Board notes that the Veteran has averred as to two possible transmission avenues in this case: blood transfusion during oral surgery and high-risk sexual activity.  

The Board dismisses the blood transfusion as the source of the Veteran's hepatitis C in this case.  First, the Board notes that there is no objective evidence of any blood transfusion during military service.  While the Veteran is competent to state that he had a blood transfusion, the Board concludes that such is not a credible statement in light of the lack of objective evidence of such in the service treatment records.

Instead, the Board focuses on the Veteran's high-risk sexual activity in service.  The Board notes the several instances of treatment for sexually-transmitted diseases during military service.  The Board further observes that the May 2011 VA examiner specifically noted that the Veteran's hepatitis C was more likely than not the result of his high-risk sexual behavior from 1975-1977, during which time he was treated for multiple different sexually-transmitted diseases.  The Board cannot find any evidence of record at this time that the Veteran continued to engage in high-sexual practices after his discharge from service, nor is there any other evidence of record such as a blood transfusion after discharge from service but prior to 1989; any evidence of illicit drug use, particularly intravenous drugs or intranasal cocaine use; or, any other noted risk factors post-service.

Moreover, the Board finds that such high-risk sexual activity during service is not willful misconduct and therefore is not a bar to compensation benefits.  

The Board notes that no compensation shall be paid if a disability is the result of the veteran's own willful misconduct, including the abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.1(n), 3.301.  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  Residuals of venereal disease are not to be considered the result of willful misconduct.  See 38 U.S.C.A. § 105; 38 .F.R. § 3.301(c)(1).

The general prohibition against service connection for disease or injury caused by a veteran's own willful misconduct has been set forth above.  The precise outline of this rule is somewhat unclear.  There is no statute or regulation specifically prohibiting payment of benefits for any disease or injury incurred as a result of promiscuous sexual activity during service.  It is debatable whether engaging in high-risk sexual activity constitutes an act "involving conscious wrongdoing or known prohibited action."  

VA regulations specifically provide that residuals of venereal disease are not to be considered "willful misconduct."  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(c)(1).  The Board observes that "venereal disease" is defined as one "transmitted only or chiefly by sexual intercourse with an infected individual."  See Webster's New World Dictionary.  The Veteran has not contended that hepatitis C fits that definition.  However, the Board does not believe that the definition applies, in that it may be transmitted in numerous ways other than sexual intercourse (including tattoos, intravenous drug use and needle sticks).  However, while it is true that hepatitis C may be acquired in ways other than sexual contact, it is also true that it may be acquired through sexual contact.  The Veteran claims that such is his situation, and the medical opinion supports the Veteran's contention. 

While the Veteran thus does not currently suffer from a venereal disease, it appears that there is clearly intent on the part of Congress and VA to remove from the definition of willful misconduct diseases which are the residuals of sexual contact.  It would thus appear to be contrary to the spirit, if not the letter, of the law to allow service connection for say syphilis or HIV/AIDS but deny service connection for hepatitis C when it has been demonstrated that the latter has been incurred as a result of sexual contact.  The Board therefore concludes that in this case the Veteran's hepatitis C may be likened to venereal disease and therefore falls outside of the statutory misconduct prohibition.

Accordingly, the Board finds that the evidence of record in this case supports the finding that the Veteran's hepatitis C is the result of high-risk sexual activity during military service; therefore, by resolving all doubt in the Veteran's favor, the Board finds that service connection for hepatitis C is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  In so concluding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Evaluation for Left Eye Maculopathy

The Veteran contends that his service-connected left eye maculopathy with headaches and blurred vision is more disabling than currently evaluated.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that while the Veteran's appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Again, the Board notes that the Veteran filed his claim in October 2007; thus, the post-2008 regulation does not apply to his claim. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

The Veteran's left eye maculopathy has been assigned a 10 percent evaluation throughout the appeal period under Diagnostic Code 6080.  Under Diagnostic Code 6080, to achieve a higher rating, the evidence would need to show a remaining visual field of 6 to 15 degrees unilaterally for a 20 percent evaluation or a remaining field of 5 degrees unilaterally for a 30 percent evaluation.  A 30 percent rating under Diagnostic Code 6080 would require a remaining visual field of 5 degrees or less, unilaterally.  See 38 C.F.R. § 4.84, Diagnostic Code 6080 (2008).

Relevant Medical Evidence

A review of the Veteran's VA treatment records from throughout the appeal period demonstrates that he sought treatment for his eyes exactly a single time in June 2008, when he got new prescription glasses.  Additionally, those records are void of any complaints of or treatment for any headaches.

The Veteran underwent a VA eye examination in February 2008.  During that examination, the Veteran's best recorded distance visual acuity for his right eye was 20/20 and light perception only at distance and near for the left eye.  The examiner noted that, despite efforts, the Veteran continued to state light perception only in his left eye and that he could not see in his left eye during visual field testing, though visual field testing for his right eye was normal.  The results of the visual field testing of the left eye are as follows:


Normal
Remaining
Loss
Temporally (180)
85
25
60
Down Temporally (225)
85
31
54
Down (270)
65
21
44
Down Nasally (315)
50
14
36
Nasally (0)
60
24
36
Up Nasally (45)
55
9
46
Up (90)
45
3
42
Up Temporally (135)
55
16
39
Total Field: 500
Total Loss
357
Remaining Field (Total Field Minus Total Loss)
143
Average Contraction (Remaining Field Divided by 8)
18

Following the visual field testing, the examiner specifically stated that the Veteran had a macular hemorrhage of the left eye with mild macular scarring.  He noted that the Veteran's visual loss is related to that disorder.  However, he opined that the Veteran's light perception only visual acuity was an exaggeration of his symptomatology and that the examination did not have adequate findings to suggest that level of vision.  Particularly, he noted that the Veteran does not have a pupillary defect in his visual field that requires the visualization of a small, dim white light on a dim, yellow background; in fact, the Veteran was able to find the light multiple times during the visual field testing, and the examiner noted that he would have had an unrecordable visual field test if he had light perception only vision.  He noted that, in his opinion, the Veteran's vision was stable since his last examination, where he exaggerated the visual loss of his right eye, but which now measured at 20/20.  

The Veteran underwent another VA eye examination on May 20, 2011.  During that examination the Veteran's uncorrected vision at distance in his right eye was 20/40 and 20/200 in his left eye; his corrected vision at distance and near for the right eye is 20/20 and 20/100 for his left eye.  The results of the visual field testing of the left eye are as follows:


Normal
Remaining
Loss
Temporally (180)
85
18
67
Down Temporally (225)
85
13
72
Down (270)
65
15
50
Down Nasally (315)
50
16
34
Nasally (0)
60
13
47
Up Nasally (45)
55
5
50
Up (90)
45
4
41
Up Temporally (135)
55
11
44
Total Field: 500
Total Loss
405
Remaining Field (Total Field Minus Total Loss)
95
Average Contraction (Remaining Field Divided by 8)
12

Analysis

On the basis of these findings, the Board finds that a 20 percent evaluation is warranted for the Veteran's left eye maculopathy beginning May 20, 2011, the date of his most recent VA examination.  Such is the first objective manifestation of his visual field contraction loss being between 6 and 15 degrees as the Veteran had an average contraction of 12 during the May 20, 2011 VA examination.  Notably, the criteria for a 30 percent rating under Diagnostic Code 6080 requires concentric contraction of visual field with remaining field of 5 degrees.  Thus, given the average contraction of 12 during the May 20, 2011 VA examination a disability a disability rating higher than 20 percent is not warranted beginning May 20, 2011.  Prior to that date, the objective evidence of the Veteran's field of vision demonstrated 18 degrees of visual field loss, which is commensurate to a 10 percent evaluation under the relevant Diagnostic Code.  See 38 C.F.R. § 4.84, Diagnostic Code 6080.  

Accordingly, the Board finds that a 20 percent evaluation, but no higher, is warranted beginning May 20, 2011.  See 38 C.F.R. §§ 4.7, 4.84, Diagnostic Code 6080.  In so finding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board recognizes that beginning December 10, 2008, the Rating Schedule provides for evaluation on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.   With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is assigned.  With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, a 40 percent rating is warranted.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, a 10 percent rating is appropriate.  38 C.F.R. § 4.79, Diagnostic Code 6009.  

The Board notes that there is no evidence of incapacitating episodes with respect to his left eye disorder.  As such, regardless of the date of his claim, the Veteran cannot receive a higher rating under the new criteria.  He also cannot receive a higher rating based upon visual impairment because, as noted previously, his visual impairment does not warrant a higher rating under either new or old criteria, as his corrected vision of his right eye at distance is consistently 20/20, which does not warrant a compensable evaluation under Table V.  

Furthermore, the Board notes that a separate evaluation for the Veteran's headaches is not warranted at this time.  As noted above, the Veteran has not complained of any headaches throughout the appeal period, nor has he sought treatment for that condition.  Accordingly, the Board finds that such evidence is more closely approximate to less frequent attacks under Diagnostic Code 8100.  Such less frequent attacks are commensurate to a noncompensable evaluation under that Diagnostic Code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; Estaban v. Brown, 6 Vet. App. 259 (1994) (separate evaluations may be assigned for separate and distinct manifestations of the Veteran's disability, if the symptomatology does not overlap); see also Mittleider v. West, 11 Vet. App. 181 (1998). 

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left eye disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the left eye disorder warrants no more than the disability ratings currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left eye maculopathy with headaches and blurred vision, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his left eye disability, nor does the Veteran assert at any point throughout the appeal period that he is currently unemployed due to that disability.  Since there is not any evidence of record that the Veteran's left eye disorder causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision, discussed above, as to the issue of service connection for hepatitis C, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in December 2008 that provided information as to what evidence was required to substantiate the claim for an increased evaluation of his left eye disorder and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for hepatitis C is granted.

A disability rating of 20 percent, and no higher, for left eye maculopathy with headaches and blurred vision, is granted, beginning May 20, 2011, subject to the regulations controlling payment of monetary benefits.




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


